Citation Nr: 1145724	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  05-02 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right arm disability.

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for a lower back disability. 

4.  Entitlement to service connection for a left shoulder disability. 

5.  Entitlement to service connection for a right shoulder disability. 

6.  Entitlement to service connection for post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to November 1956 in the United States Marine Corps and from June 1957 to April 1958 in the United States Air Force. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2004 and February 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the benefits sought.  The January 2004 rating decision confirmed and continued a previously denied service connection claim for a right arm disability.  The February 2005 rating decision denied service connection for post traumatic stress disorder (PTSD) and right knee, lower back, and bilateral shoulder disabilities. 

The Veteran testified at a hearing in June 2009 before the undersigned Veterans' Law Judge sitting in Phoenix, Arizona.  The hearing transcript has been associated with the claims file.

The Board remanded these claims in September 2009 so that additional development of the evidence could be conducted.  The Board, in pertinent part, found that new and material evidence had been submitted to reopen the Veteran's service connection claim for a right arm disability.  


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially asserts that all of his claimed disorders stem from his being physically assaulted by unknown attackers while on Air Force active duty in 1958.  Certain pertinent aspects of the factual background of this case are described as part of the Board's September 2009 decision/remand.  This evidence was noted to include lay evidence from witnesses which supported the Veteran's contention that his right arm disability was a result of a physical assault he suffered while on active duty in the Air Force on Seymour Johnson Air Force Base in North Carolina in 1958.  Other statements from additional witnesses state that they visited the Veteran in the hospital while he was recuperating from his injuries.  Unfortunately, efforts to obtain the Veteran's military records from his time in the Air Force have been unsuccessful; they are shown to have been destroyed in a fire at the National personnel Records Center (NPRC) in 1973.

Associated with the evidentiary record subsequent to the Board's September 2009 decision/remand is a September 2011 progress note from the Mohave Desert Orthopedic Center.  This letter, signed by a medical doctor and a certified physician's assistant, indicated that the Veteran was a known patient of the medical practice who complained of multiple joint pains.  The Veteran was reported to have provided multiple medical records.  The letter contained an opinion which found that it appeared that the traumatic arthritis currently suffered by the Veteran was related to previous injuries which had been documented while he was in the armed services.  This letter was submitted directly to the Board in October 2011.  This is after the issuance of the most recently dated supplemental statement of the case (SSOC), mailed to the Veteran in July 2011.  The Veteran has not waived initial consideration of this pertinent evidence.  

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).

As noted, the Veteran has not submitted a waiver of initial consideration of this above-mentioned private medical evidence and the RO has not had an opportunity to review it.  The Board is prohibited from considering additional evidence without having to remand the case to the agency of original jurisdiction for initial consideration, unless having an appropriate waiver from the Veteran.  Hence, the Board will remand the case to have the RO consider this additional evidence.

The Board also notes that treatment records have not been associated with the Veteran's claims file concerning treatment afforded him at the Mohave Desert Orthopedic Center.  Based on the foregoing, a remand is necessary to attempt to obtain these medical treatment records from the Mohave Desert Orthopedic Center.  As these records of medical treatment may contain information relevant to the matters at hand, VA has a duty to assist the Veteran in obtaining such records.  38 C.F.R. § 3.159(c) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain for the record copies of medical records pertaining to all treatment provided the Veteran by the Mohave Desert Orthopedic Center.  To assist in this development, the Veteran should be supplied a VA Form 21-4142 (Authorization and Consent to Release Information).  If the records cannot be obtained, the attempts to obtain them should be documented for the record, and the Veteran informed in writing.

2.  Thereafter, the AMC/RO must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO must implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  The AMC/RO should then readjudicate the issues on appeal concerning entitlement to service connection.  If, in any respect, the determination of these claims remain unfavorable to the appellant, he should be provided with a SSOC that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence (including evidence that since the issuance of the July 2011 SSOC, to include the September 2011 letter from the Mohave Desert Orthopedic Center which was not reviewed by the RO), and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


